Title: From John Adams to Henry Warren, 24 October 1814
From: Adams, John
To: Warren, Henry



Dear Sir
Quincy October 24th 1814

Though I had been prepared, by your friend Dr Freeman to apprehend the melancholy information in your obliging letters to Mrs Adams of the 19th of this month, yet I was not wholly without hope that your memorable Parent might survive her indisposition, and be preserved to us a little longer. But the Lot is cast and we must be seperated; tho’ but for a short time.
A friendship of more than half a Century can never be forgotten nor wholly dissolved especially with a lady whose fine natural genius, cultivated with great care and assiduity in a circle of father husband, and brothers, among the first men of their Country rendered her the pride and ornament of her men.
When the collisions of Faction shall cease, her talents and virtues will be more justly estimated, by an impartial posterity.
With my sincere Condolence, with your lady, your brother, and all the afflicted family, accept the most friendly wishes of your humble Servant
John Adams